        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 1 of 39




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 ALTAGRACIA SANCHEZ, et al.,

               Plaintiffs,

 v.
                                                 Civil Action No. 18-00975 (RC)
 OFFICE OF THE STATE
 SUPERINTENDENT OF
 EDUCATION, et al.,

               Defendants.


                         DEFENDANTS’ MOTION TO
                 DISMISS PLAINTIFFS’ AMENDED COMPLAINT

      Defendants the District of Columbia Office of the State Superintendent of

Education (OSSE) and the District of Columbia (the District) move to dismiss

plaintiff’s Amended Complaint with prejudice. Fed. R. Civ. P. 12(b)(1), 12(b)(6). As

set forth in the accompanying memorandum of points and authorities, dismissal is

appropriate because plaintiffs have failed to state a claim for relief under the

nondelegation doctrine or the Fifth Amendment to the Constitution.

      The    regulations     plaintiffs   challenge—which    set   minimum-education

requirements for teachers at child development facilities—do not violate the

nondelegation doctrine because the regulations were properly issued under a statute

authorizing OSSE to set “minimum standards of operation” for child development

facilities in the District of Columbia. That statutory directive is both narrow in scope

and guided by the intelligible principle that the qualifications OSSE imposes must be
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 2 of 39




appropriate given the nature of child care providers’ work. Plaintiffs’ due process and

equal protection claims under the Fifth Amendment similarly fail because the

regulations are rationally related to the government’s legitimate interest in

promoting optimal child care outcomes. The degree requirements themselves, and the

related distinctions the regulations draw, easily pass the minimal rationality

standard required by the Constitution.

      Alternatively, defendants move to dismiss all claims by plaintiff Jill Homan,

who lacks standing, and all claims against OSSE, as duplicative of claims against the

District. A proposed order is attached.

Dated: August 13, 2020.          Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section

                                 /s/ Gavin N. Palmer__
                                 GAVIN N. PALMER [1619264]
                                 MATEYA B. KELLEY [888219451]
                                 Assistant Attorneys General
                                 400 Sixth Street, N.W., Suite 10100
                                 Washington, D.C. 20001
                                 (202) 805-7440
                                 gavin.palmer@dc.gov

                                 Counsel for Defendants




                                          2
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 3 of 39




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 ALTAGRACIA SANCHEZ, et al.,

               Plaintiffs,

 v.
                                                 Civil Action No. 18-00975 (RC)
 OFFICE OF THE STATE
 SUPERINTENDENT OF
 EDUCATION, et al.,

               Defendants.


    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
 DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

                                  INTRODUCTION

      Plaintiffs Altagracia Sanchez, Dale Sorcher and Jill Homan raise claims

against the District of Columbia Office of the State Superintendent of Education

(OSSE) and the District of Columbia (collectively, the District), challenging OSSE’s

regulations establishing minimum-education requirements for child care providers at

child development facilities. Plaintiffs’ challenge is based on the theories that the

statute authorizing the regulations improperly delegated legislative authority to

OSSE and that the regulations violate plaintiffs’ substantive due process and equal

protection rights under the Fifth Amendment. The Court should grant the District’s

motion to dismiss because all three of plaintiffs’ claims lack merit.

      First, plaintiffs cannot state a nondelegation claim relying on Article I, § 8, cl.

17 of the Constitution (otherwise known as the District Clause), or any other
         Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 4 of 39




constitutional provision, because the constitutional nondelegation doctrine does not

apply to federal territories. Because there is no constitutional rule prohibiting

Congress from delegating legislative power to the District, there also is no rule

requiring Congress to establish a nondelegation principle within the District

government. Plaintiffs’ nondelegation claim also fails under the Home Rule Act

because the Council of the District of Columbia (the Council) properly delegated its

legislative authority to OSSE to issue the regulations at issue. The provision of the

D.C. Code that authorizes OSSE to establish minimum qualifications for child care

workers is no different from many such minimum-qualification delegations scattered

throughout the U.S. Code—all of which would fall if plaintiffs’ supercharged view of

the nondelegation doctrine were correct. In reality, these provisions are all valid

because they contain the intelligible principle that an employee’s qualifications must

be appropriate given the nature of the particular job.

       Second, plaintiffs’ substantive due process claim fails because the minimum-

education requirements are rationally related to the District’s interest in promoting

optimal child care outcomes. Plaintiffs do not allege that the regulations impinge

upon a fundamental right, which means that the regulations are only subject to

rational basis review. To overcome that deferential standard, plaintiffs must show

that there was no conceivable rational basis for the District to conclude—or even

rationally speculate—that degree requirements could advance that interest.

Plaintiffs fail to do so.




                                          2
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 5 of 39




      Third, plaintiffs cannot establish that the minimum-education requirements

violate their equal protection rights based on allegations that the regulatory

classifications and distinctions are imperfect, rough or unscientific. Plaintiffs have

failed to allege that the distinctions drawn by the regulations are discriminatory, or

even that they are irrational. Therefore, plaintiffs’ equal protection claim fails for

much the same reason as their substantive due process claim; the regulations pass

rational basis review under either constitutional theory.

      Even if the Court were to allow plaintiffs’ claims to proceed, plaintiff Homan

should be dismissed from the case because she lacks standing, and OSSE should be

dismissed as a defendant because plaintiffs’ claims against OSSE are duplicative of

their claims against the District of Columbia.

                                  BACKGROUND

I.    The District’s Longstanding Regulation of Child Development Facilities

      The District has for many decades regulated child development facilities,

including the minimum training and education standards for the child care providers

who work in those facilities. The District issued its first set of regulations in 1974,

before the Home Rule Act had taken effect. 21 D.C. Reg. 1333 (1974); see District of

Columbia Self-Government and Governmental Reorganization Act (Home Rule Act),

Pub. L. No. 93-198, 87 Stat. 774 (1973) (codified as amended at D.C. Code § 1-201.01

et seq.). Those regulations defined several types of child development facilities, the

staffing requirements for each and the minimum qualifications for various staff




                                          3
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 6 of 39




positions. See, e.g., 21 D.C. Reg. at 1346 (qualifications for teachers in “child

development centers”).

      In the late 1990s, the Council of the District of Columbia decided to create a

modern, post-Home Rule Act statutory framework. It therefore enacted the Child

Development Facilities Regulation Act of 1998 (Facilities Act), D.C. Law 12-215, 46

D.C. Reg. 274 (1999) (codified as amended at D.C. Code § 7-2031 et seq.). The

Facilities Act requires all child development facilities to be licensed, establishes an

enforcement scheme and authorizes the Mayor to promulgate implementing

regulations. Among other things, the statute directs the Mayor to establish by

regulation “[m]inimum standards … concerning staff qualification, requirements and

training.” D.C. Code § 7-2036(a)(1)(A).

      The Mayor’s rulemaking authority was initially vested in the Department of

Health, which issued a new set of governing regulations in 2007. 54 D.C. Reg. 3793

(2007). Like those they superseded, these regulations established minimum

qualifications for various types of child care providers, including requirements of

minimum formal education or experience. See, e.g., id. at 3828 (qualifications for

teachers in child development centers). Shortly after the enactment of these

regulations, the Mayor transferred the rulemaking authority under the Facilities Act

to OSSE. Mayor’s Order 2009-130, 56 D.C. Reg. 6883 (2009). OSSE is housed within

the Executive Office of the Mayor and it is authorized to formulate and promulgate

rules. D.C. Code § 38-2602(b)(11).




                                          4
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 7 of 39




II.   OSSE’s 2016 Rulemaking

      In late 2015, OSSE began rulemaking proceedings that would lead to the

substantial revision of the District’s child development facility regulations. “The

overarching purpose,” OSSE explained, was “to ensure that care provided in a

licensed Child Development Facility is not only safe, but also supports children’s

healthy development and future academic achievement and success.” 63 D.C. Reg.

11,279, 11,279 (2016). Another impetus behind the rulemaking was Congress’s

enactment of the Child Care and Development Block Grant Act of 2014 (CCDBG Act),

Pub. L. No. 113-186, 128 Stat. 1971 (codified at 42 U.S.C. § 9858 et seq.), which

required entities that receive certain federal funding (including the District) to

undertake new regulatory obligations, see generally S. Rep. No. 113-118, at 5-25

(2014). Notably, the Act required the District to develop a plan describing ongoing

training and professional development requirements for child care providers that

would “reflect current research and best practices” in the promotion of child

development and workforce quality. 128 Stat. at 1975 (codified at 42 U.S.C. § 9858c). 1

      OSSE structured its rulemaking process to allow substantial community and

stakeholder input. It first drafted an advanced notice of proposed rulemaking that it

posted on its website and shared with the early learning community in December



1       The Amended Complaint correctly alleges that 42 U.S.C. § 9858c(c)(2)(G)(iv)
states: “The Secretary shall not require an individual or entity … to acquire a
credential to provide such services.” Am. Compl. ¶ 20 (emphasis and alterations
added). However, the Amended Complaint fails to note that the next sentence
clarifies that funded entities may create and enforce credentialing requirements. See
42 U.S.C. § 9858c(c)(2)(G)(iv) (“Nothing in this section shall be construed to prohibit
a State from requiring a credential.”).
                                          5
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 8 of 39




2015 to facilitate preliminary feedback. 63 D.C. Reg. at 11,280. It also scheduled four

public hearings on the draft regulations in the advanced notice,           and provided

interpreter services at those hearings upon request. 62 D.C. Reg. 16,092, 16,092-93

(2015). After collecting feedback about the advanced notice, OSSE then published its

notice of proposed rulemaking in September 2016, which triggered another 30-day

window for the public to submit comments. 63 D.C. Reg. at 11,420. And OSSE then

held yet another public hearing on the draft regulations that same month. 63 D.C.

Reg. 14,640, 14,643 (2016).2 OSSE published the final rulemaking on December 2,

2016. Id. at 14,640.

      Consistent with the draft versions offered for public comment, the final

regulations contained new minimum-education requirements for certain child care

workers. Two requirements are relevant here. The first applies to teachers in a child

development center, that is, a child care facility located in premises other than a

dwelling that serves more than 12 children. 5-A DCMR § 199.1 (defining “child

development center”). Teachers in these facilities will eventually need at least an

associate’s degree from an accredited college “with a major in early childhood

education, early childhood development, child and family studies, or a closely related

field” (referred to below as an “early childhood field”). 63 D.C. Reg. at 14,790 (codified

at 5-A DCMR § 165.1). Alternatively, teachers who already have a college degree with

a non-early-childhood major must have or obtain 24 credit hours of college coursework




2     Plaintiffs do not allege that they availed themselves of any of these
opportunities to share feedback with OSSE.
                                            6
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 9 of 39




in an early childhood field and also have one year of supervised occupational

experience. Id. The second relevant requirement applies to caregivers in an expanded

child development home, that is, a child care facility in a private residence where two

or more caregivers oversee up to 12 children. 5-A DCMR § 199.1 (defining “expanded

child development home”). These “expanded-home caregivers” will also eventually

need to have at least an associate’s degree in an early childhood field. 63 D.C. Reg. at

14,799 (codified at 5-A DCMR § 170.2).

      The regulations also provided a process for obtaining two types of waivers.

Under the “experience waiver” provisions, OSSE was permitted to waive the

minimum-education requirements for directors and teachers at child development

centers if the individual seeking the waiver has a minimum of ten years of continuous

experience. 5-A DCMR §§ 106.5, 164.3, 164.4. The regulations also permitted facilities

to seek a “hardship waiver” that exempted them from the degree requirements if they

could show that the “immediate economic impact or hardship on the Facility or staff

member is sufficiently great to make immediate compliance impractical despite

diligent efforts,” and that there would be no other adverse effects. 63 D.C. Reg. at

14,684-85 (codified at 5-A DCMR § 106.1).3 OSSE committed to responding to all

waiver requests within 30 days, id. at 14,685 (codified at 5-A DCMR § 106.3), and it

retained authority to revoke a waiver “either upon violation of any condition attached

to it, or upon the determination of OSSE that continuance of the waiver is no longer



3      In the 2016 rulemaking, OSSE unintentionally omitted an experience waiver
for expanded-home caregivers; it fixed this drafting error in a later rulemaking. 65
D.C. Reg. 7032, 7033 (2018); see Section III below.
                                           7
          Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 10 of 39




in the best interest of children in [the facility’s] care,” id. (codified at 5-A DCMR §

106.5).

       The rulemaking required teachers and expanded-home caregivers to comply

with the degree requirements by December 2, 2020 and December 2, 2019,

respectively. Id. at 14,790-91.

III.   OSSE’s 2018 Rulemaking

       OSSE subsequently issued a new notice of proposed rulemaking in November

2017 based on its determination that “some staff in child development facilities will

need more time to reach the minimum education requirements deadline.” 64 D.C.

Reg. 11,929, 11,929 (2017). OSSE proposed extending the compliance deadlines for

both teachers and expanded-home caregivers to December 2, 2023. Id. at 11,930,

11,932. In response, OSSE received a number of comments supporting the proposed

extensions, but also comments that opposed the degree requirements entirely. 65 D.C.

Reg. 7032, 7032 (2018). In responding to the latter, OSSE explained that the

substance of the degree requirements was beyond the scope of the rulemaking, whose

“limited purpose … was to extend the timelines for compliance.” Id. OSSE

nonetheless said that it stood by the requirements, noting research that higher

provider qualifications are correlated with better early childhood education and care.

Id. at 7033. And “[t]he quality of children’s earliest experiences,” OSSE explained,

“sets them on the path for positive language, cognitive and social-emotional

development and builds essential groundwork for them to excel in school.” Id.; accord

S. Rep. No. 113-138, at 3 (noting “the vast evidence and research indicating that



                                          8
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 11 of 39




access to high-quality early childhood education programs can have a dramatic,

positive impact on the lives of young children”).

      In addition to soliciting public comments on the proposed regulatory changes,

OSSE also submitted them to the Council for a 30-day review period, as required by

a recent amendment to the Facilities Act. See Child Development Facilities

Regulations Amendment Act of 2017, D.C. Law 22-10, 64 D.C. Reg. 5608 (codified at

D.C. Code § 7-2036(a)(2)). The proposed rulemaking was deemed approved by the

Council in January 2018 and became effective on June 29, 2018. 65 D.C. Reg. at 7033-

34. As proposed, the final rulemaking delayed the compliance deadline for teachers

and expanded-home caregivers until December 2, 2023. Id. at 7034-36 (codified at 5-

A DCMR §§ 165.1(c), (d), 170.2(a)(2)). The final rulemaking also made experience

waivers available for expanded-home caregivers, similar to teachers in child

development centers. Id. at 7037 (codified at 5-A DCMR § 170.2(c)).

IV.   Procedural History

      Plaintiffs filed their initial complaint on April 26, 2018, before the 2018 OSSE

regulations went into effect. The District moved to dismiss plaintiffs’ original

complaint on June 20, 2018. On February 26, 2019, this Court dismissed plaintiffs’

complaint without prejudice on grounds that plaintiff Sanchez’s claims were either

moot or unripe, Sorcher’s claims were unripe and Homan lacked standing. Sanchez

v. Office of the State Superintendent of Educ., Civil Action No. 18-00975, 2019 WL

935330, at *6, *9 (D.D.C. Feb. 26, 2020). The Court concluded that unlike plaintiffs

Sanchez and Sorcher, Homan lacked standing to pursue her claims because her



                                           9
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 12 of 39




purported injuries were “nothing more than generalized ‘worrie[s]’” based on

speculation about how child care workers who were not parties to the case might

respond to the regulations. Id. at *6. The Court also found that Ms. Sanchez’s claims

were moot because she was eligible for an experience waiver based on the June 2018

amendments to the regulations, id. at *7, and that both plaintiff Sanchez’s and

Sorcher’s claims were unripe because the compliance deadline would not go into effect

until 2023, id. at *8-*9. The Court did not address the merits. Id. at *1.

      On March 26, 2019, plaintiffs sought leave to amend their complaint by adding

additional factual allegations or in the alternative to alter or amend the judgment,

[15]. The Court denied plaintiffs’ motion on the ground that the amendment would

be futile because there was still no justiciable controversy. Sanchez v. Office of the

State Superintendent of Educ., Civil Action No. 18-00975, 2019 WL 2931285, at *1,

*6 (D.D.C. July 8, 2019). Plaintiffs subsequently appealed.

      On May 29, 2020, the D.C. Circuit reversed the district court’s order on the

ground that plaintiff Sanchez’s claim was not moot and that both Sanchez’s and

Sorcher’s claims were ripe. Sanchez v. Office of the State Superintendent of Educ.,

959 F.3d 1121, 1125-26 (D.C. Cir. 2020). The Court did not address whether plaintiff

Homan’s claims were justiciable and it did not consider the merits. Id. at 1126. On

remand, this Court granted plaintiffs’ consent motion to amend the complaint.

      The operative Amended Complaint was filed on July 30, 2020. The Amended

Complaint reflects changes in plaintiffs’ circumstances and between the 2016 and

2018 OSSE rulemakings. Plaintiff Sanchez, who is an expanded-home caregiver



                                          10
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 13 of 39




under OSSE’s regulations, alleges that she cannot comply with the degree

requirements because of lack of time and the financial cost, and because she cannot

read or write in English at a college level. Am. Compl. [31] ¶¶ 165, 175-83. Plaintiff

Sanchez has received an experience waiver. Id. ¶ 190. Plaintiff Sorcher is a social

worker with master’s degrees in social work and education and expressive therapy,

as well as a bachelor’s degree in dance. Id. ¶ 192. In addition to working as a social

worker, Ms. Sorcher is a teacher at a Jewish preschool that qualifies as a child

development center under OSSE’s regulations. Id. ¶ 193. Ms. Sorcher alleges that she

would not have time to go back to college because of her two jobs and other

professional obligations. Id. ¶ 229. Plaintiff Homan is a parent who has two children

who attend child development centers in the District on weekdays. Id. ¶¶ 233-36. Ms.

Homan alleges that she is “worried” that the teachers she trusts may lose their jobs

because of the degree requirement, that the teachers might provide worse care

because of the stress of trying to comply with the requirements, and that child care

might become more expensive. Id. ¶¶ 250-51.

      Plaintiffs raise three challenges to OSSE’s regulations. First, they claim that

the rulemaking provision of the Facilities Act is an impermissible delegation of

legislative authority under both the District Clause of the Constitution, U.S. Const.

Art. I, § 8, cl. 17, and the Home Rule Act. Id. ¶ 275. Second, plaintiffs claim that the

regulations violate their substantive due process rights under the Fifth Amendment

on the ground that “[t]here is no rational basis for prohibiting someone from working

in a day care because she does not have a college degree.” Id. ¶ 279. Third, they claim



                                          11
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 14 of 39




that the regulations violate their equal protection rights under the Fifth Amendment

on the ground that the regulations draw irrational distinctions between types of child

care providers. Id. ¶¶ 283-86.

                                 LEGAL STANDARD

      To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw [a] reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at

556). “While legal conclusions can provide the framework of a complaint, they must

be supported by factual allegations.” Id. at 679. “[A] complaint [does not] suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. at 678

(quoting Twombly, 550 U.S. at 557). The Court “may consider … the facts alleged in

the complaint, any documents either attached to or incorporated in the complaint,

and matters of which [the Court] may take judicial notice,” including administrative

proceedings that are a matter of public record. EEOC v. St. Francis Xavier Parochial

Sch., 117 F.3d 621, 624 (D.C. Cir. 1997); Laughlin v. Holder, 923 F. Supp. 2d 204, 209

(D.D.C. 2013).

      Dismissal is also appropriate any time a court lacks subject matter jurisdiction.

See Fed. R. Civ. P. 12(b)(1); Mykonos v. United States, 59 F. Supp. 3d 100, 103




                                           12
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 15 of 39




(D.D.C.2014). This is so, for example, when the plaintiff lacks standing, see Am.

Freedom Law Ctr. v. Obama, 821 F.3d 44, 49 (D.C. Cir. 2016).

                                     ARGUMENT

I.    Plaintiffs Have Failed To State a Claim Under the Nondelegation Doctrine.

      A.     Plaintiffs Have No Viable Nondelegation Claim Under the District
             Clause.

      Plaintiffs allege that the rulemaking provision of the Facilities Act is an

impermissible delegation of legislative authority under the District Clause of the

Constitution. Am. Compl. ¶ 275. But plaintiffs’ nondelegation claim under the

District Clause fails at the outset because the District Clause is not subject to a

nondelegation principle. The Supreme Court has held that Congress’s plenary

authority over the District allows it to delegate legislative authority to whatever

government it chooses to establish, just as it can with other federal territories.

District of Columbia v. John R. Thompson Co., Inc., 346 U.S. 100, 104-10 (1952); see

also Cincinnati Soap Co. v. United States, 301 U.S. 308, 321-23 (1937) (affirming

Congress’s ability to delegate legislative power to territorial governments). Further,

nothing in the Constitution requires Congress to establish a nondelegation principle

within territorial governments. It has been the Supreme Court’s “consistent view”

that the Constitution’s ordinary “limits on the kinds of institutions that Congress can

vest with legislative, executive, and judicial power … do not apply when Congress

creates institutions to govern the Territories and the District.” Ortiz v. United States,

138 S. Ct. 2165, 2196 (2018) (Alito, J., dissenting) (collecting authorities).




                                           13
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 16 of 39




      As Justice Scalia explained, “Congress may endow territorial governments

with a plural executive; it may allow the executive to legislate; it may dispense with

the legislature or judiciary altogether.” Freytag v. Comm’r, 501 U.S. 868, 914 (1991)

(concurring in part and concurring in the judgment) (emphasis added). Thus, even a

totally unconstrained delegation by the D.C. Council to a District agency would not

violate the District Clause or any other constitutional constraint. In short, to the

extent plaintiffs base their nondelegation claim on the District Clause, plaintiffs’

nondelegation claim fails.

      B.     Plaintiffs Have No Viable Nondelegation Claim Under the Home Rule
             Act.

      Plaintiffs also allege that the rulemaking provision of the Facilities Act is an

impermissible delegation of legislative authority under the Home Rule Act. Am.

Compl. ¶ 275. Although separation-of-powers principles applicable to the national

government (including the nondelegation doctrine) are not constitutionally

mandated, the principles generally apply to the District through the Home Rule Act.

See Wilson v. Kelly, 615 A.2d 229, 231-32 and n.8 (D.C. 1992). In the Home Rule Act,

Congress chose to establish a tripartite governing structure, vesting the District’s

legislative power in the Council, its executive power in the Mayor and its judicial

power in the D.C. Court of Appeals and Superior Court. D.C. Code §§ 1-204.04(a), 1-

204.22, 1-204.31(a). The D.C. Court of Appeals has found it “reasonable to infer from

this tripartite structure and the vesting of the respective ‘power’ in each branch that

the same general principles should govern the exercise of such power in the District




                                          14
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 17 of 39




Charter as are applicable to the three branches of government at the federal level.”

Wilson, 615 A.2d at 231.

      Therefore, it is at least conceivable that a plaintiff could succeed in a

nondelegation doctrine claim under the Home Rule Act. However, as explained below,

plaintiffs’ nondelegation claim under the Home Rule Act cannot succeed here.

             1.     The Council’s Delegation to OSSE Contains an Intelligible
                    Principle.

      The Supreme Court’s nondelegation doctrine jurisprudence “has been driven

by a practical understanding that in our increasingly complex society, replete with

ever changing and more technical problems, Congress simply cannot do its job absent

an ability to delegate power under broad general directives.” Mistretta v. United

States, 488 U.S. 361, 372 (1989). Consistent with that practical necessity, the

nondelegation doctrine merely requires that when the legislature “confers

decisionmaking authority upon agencies,” it “must lay down by legislative act an

intelligible principle to which the person or body authorized to act is directed to

conform.” Whitman v. Am. Trucking Ass’n, 531 U.S. 457, 472 (2001). The principle

may be found in the text of the statute, and in a provision’s context and structure.

See Mich. Gambling Opposition v. Kempthorne, 525 F.3d 23, 33 (D.C. Cir. 2008)

(holding that the Indian Reorganization Act contained an intelligible principle based

on “the text, structure, and purpose” of the statute “as well as the context of its

enactment”); see also TOMAC v. Norton, 193 F. Supp. 2d 182, 191 (D.D.C. 2002)

(stating that an intelligible principle “can be discerned from statutory text, legislative

history, and historic context”).

                                           15
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 18 of 39




      Moreover, “the degree of agency discretion that is acceptable varies according

to the scope of the power congressionally conferred.” Whitman, 531 U.S. at 475. A

delegation of authority over a narrow domain may require little or even no guidance.

See id. at 475 (noting that “Congress need not provide any direction” regarding

delegated authority to define the term “country [grain] elevators” (emphasis added));

Detroit Int’l Bridge Co. v. Gov’t of Canada, 883 F.3d 895, 902-03 (D.C. Cir. 2018)

(upholding delegation regarding “narrow context” of international bridge agreements

with Canada and Mexico).

      Indeed, “the [Supreme] Court has made clear” that the standards for any

permissible delegation “are not demanding.” Gundy v. United States, 139 S. Ct. 2116,

2129 (2019) (plurality op.). It has “almost never felt qualified to second-guess

Congress regarding the permissible degree of policy judgment that can be left to those

executing or applying the law.” Whitman, 531 U.S. at 474-75 (internal quotation

marks omitted). In its entire history, the Court has “found the requisite ‘intelligible

principle’ lacking in only two statutes”: one that “provided literally no guidance for

the exercise of discretion,” and another that “conferred authority to regulate the

entire economy on the basis of no more precise a standard than stimulating the

economy by assuring ‘fair competition.’” Id. at 474; see Panama Refining Co. v. Ryan,

293 U.S. 388, 415 (1935); A.L.A. Schechter Poultry Corp. v. United States, 295 U.S.

495, 539 (1935). In contrast, the Court has “over and over upheld even very broad

delegations.” Gundy, 139 S. Ct. at 2129 (plurality op.). It has “approved delegations

to various agencies to regulate in the ‘public interest’”; “sustained authorizations for



                                          16
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 19 of 39




agencies to set ‘fair and equitable’ prices and ‘just and reasonable’ rates”; and

“affirmed a delegation to an agency to issue whatever air quality standards are

‘requisite to protect the public health.’” Id. (citations omitted); see Nat’l Mar. Safety

Ass’n v. Occupational Safety & Health Admin., 649 F.3d 743, 755-56 (D.C. Cir. 2011)

(cataloging broad delegations that have been upheld).

      Measured by the appropriately undemanding standard, the delegation at issue

here easily passes muster. The statute authorizes the Mayor (acting through OSSE)

to establish “[m]inimum standards of operation of a child development facility

concerning staff qualification, requirements, and training.” D.C. Code § 7-

2036(a)(1)(A). The Act instructs OSSE as to the limits of its authority (that OSSE

may set “minimum standards of operation”) as well as the targets (child development

facilities) and content (staff qualification, requirements and training) of any

regulations. It further defines in great detail the facilities to which it applies, D.C.

Code § 7-2301, and sets forth criteria for exemption from these minimum

requirements, id. § 7-2033, both of which further bound and guide OSSE’s authority.

      Indeed, statutory delegations like this—authorizing an agency to promulgate

minimum qualifications for a specific category of jobs, without providing more

detailed guidance—are commonplace, and do not appear to have ever been called into

doubt on nondelegation grounds. The District has regulated the minimum

credentialing requirements for child care providers for almost 50 years without issue,

and with even less legislative guidance. See Background Section I.




                                           17
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 20 of 39




      Various examples from parts of the U.S. Code are also instructive. For

example, the Transportation Security Administration “shall prescribe standards for

the employment” of “air carrier personnel and, as appropriate, airport security

personnel,” to include “minimum training requirements for new employees,”

“minimum language skills,” and “minimum education levels for employees, when

appropriate.” 49 U.S.C. § 449359(a). The Department of Homeland Security is

directed to “prescribe standards” for auditors and inspectors in its Chemical Facility

Anti-Terrorism Standards Program, including “minimum training requirements for

new auditors and inspectors” and “minimum education and experience levels.” 6

U.S.C. § 622(d)(1)(E). The Internal Revenue Code authorizes the Treasury Secretary

to establish “minimum education and experience requirements” and “such other

requirements” as he may prescribe to determine who is a “qualified appraiser” for

certain tax purposes. 26 U.S.C. § 170(f)(11)(E)(ii). Similarly, the Indian Trust Reform

Act instructs the Secretary of the Interior to “establish and publish in the Federal

Register minimum qualifications for individuals to prepare appraisals and valuations

of Indian trust property.” 25 U.S.C. § 5635(b). And under the Medicare Act, a

“physician assistant” or “nurse practitioner” must be licensed as such under state law

and also “meet[ ] such training, education, and experience requirements (or any

combination thereof) as the Secretary [of Health and Human Services] may prescribe

in regulations.” 42 U.S.C. § 1395x(aa)(5)(A). If plaintiffs’ view of the nondelegation

doctrine were to prevail, OSSE’s regulations and all of these statutes—and the many

others like them—would be impermissible.



                                          18
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 21 of 39




      But they are not impermissible. All of these statutes contain an intelligible

principle, implicit in the statutory context, that guides agency discretion: to establish

minimum qualifications that are appropriate given the nature of the job to which they

apply. It is thus clear, for example, that if the Treasury Secretary required qualified

appraisers to obtain a Ph.D. in Russian Literature, he would have deviated from “the

controlling general policy” that Congress embedded in the statute. Gundy, 139 S. Ct.

at 2136 (plurality op.). So, too, would OSSE if it required child care providers to pass

the Uniform Certified Public Accountant Examination. The regulations at issue,

however, indisputably require minimum credentials—higher education in early

childhood development—that are appropriate given the nature of the job, which is to

provide services intended to foster and further early childhood development. The

Council has set out an intelligible principle, and OSSE has followed it.

             2.     The Council’s Delegation to OSSE Is Not Subject to a Higher
                    Standard of Scrutiny.

      Perhaps recognizing that their nondelegation claim is doomed under the

Supreme Court’s and the D.C. Circuit’s precedents, plaintiffs’ Amended Complaint

ostensibly argues that stricter scrutiny is required because OSSE’s rulemaking was

not subject to any meaningful judicial review by the D.C. Court of Appeals. Am.

Compl. ¶¶ 270-74. That is so, plaintiffs say, because the D.C. Administrative

Procedure Act (DCAPA) provides for judicial review of adjudications only, not

rulemakings. Id. ¶ 95 (citing D.C. Code § 2-510)). But this argument is doubly flawed.

      To begin, plaintiffs do not cite any authority for the premise that the

lawfulness of a delegation turns on whether (or to what extent) the delegee’s actions

                                           19
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 22 of 39




are subject to judicial review. The D.C. Circuit has in fact said the opposite. In

Michigan Gambling Opposition, the court explained that, “for purposes of the non-

delegation doctrine,” it was not relevant that the agency’s exercise of delegated

authority “might be unreviewable in a court of law.” 525 F.3d at 33 n.8.

      In any event, plaintiffs are simply wrong that APA-style judicial review is

unavailable in the local courts. It is true that the DCAPA’s judicial review provision

only provides for review of adjudications (“contested cases”) in the D.C. Court of

Appeals. D.C. Code § 2-510(a). But as that court has said many times, this does not

mean that other forms of final agency action are unreviewable. “The availability of

review by this court of agency decisions in ‘contested cases’—those in which trial-type

proceedings are required at the agency level—does not preclude judicial review in

other matters, because ‘[a]ny party aggrieved by an agency’s decision may initiate an

appropriate equitable action in the Superior Court to seek redress.’” District of

Columbia v. Sierra Club, 670 A.2d 354, 359 (D.C. 1996) (quoting Capitol Hill

Restoration Soc’y v. Moore, 410 A.2d 184, 188 (D.C. 1979)); see also Speyer v. Barry,

588 A.2d 1147, 1159 (D.C. 1991) (“This court has held that [D.C. Code] § 11-921(a)(6)

permits a party ‘aggrieved’ by a decision of a District of Columbia agency to initiate

an appropriate action in the Superior Court for equitable relief[.]”); Dupont Circle

Citizens Ass’n v. Barry, 455 A.2d 417, 424 (D.C. 1983) (noting that a party challenging

an agency action “may initiate an appropriate equitable action in the Superior Court

to seek redress”). Parties can and do challenge District agencies’ regulations as

arbitrary and capricious or otherwise contrary to law in the Superior Court, with



                                          20
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 23 of 39




appellate review in the D.C. Court of Appeals. See, e.g., Capital Auto Sales, Inc. v.

District of Columbia, 1 A.3d 377 (D.C. 2010); D.C. Hosp. Ass’n v. Barry, 586 A.2d 686

(D.C. 1991).

      Unlike the DCAPA, the federal APA does expressly state that a court can

review an agency action to determine whether it was “arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). But that

language was just a restatement of existing law. Notably, when Congress initially

passed the federal APA, the committee report from the Senate Judiciary Committee

repeatedly stated that the provisions of the Act pertaining to judicial review of agency

actions were simply restating “existing law.” S. Rep. No. 79-752, at 229-30 (1945). By

passing the APA, Congress did not, for the first time, create the equitable power of

courts to review agency regulations to determine whether they are arbitrary,

capricious, an abuse of discretion or otherwise not in accordance with law; that power

already existed at common law.4

      Plaintiffs also suggest that stricter nondelegation scrutiny is proper because

OSSE’s initial 2016 rulemaking was not subject to a legislative veto, either by the



4      See, e.g., Sierra Club, 670 A.2d at 358 (“The authority of courts to grant relief
from unlawful agency action existed at common law, and it was merely reinforced
(and not created) by the federal Administrative Procedure Act”); Columbia Realty
Venture v. D.C. Hous. Rent Comm’n, 350 A.2d 120, 123 (D.C. 1975) (“As long ago as
1902, the Supreme Court recognized that trial courts have the power to grant
equitable relief to persons aggrieved by the action of an administrative agency when
such action is without the authorization of law or is in contravention of law.”);
Attorney General’s Manual on the Administrative Procedure Act 108 (1947) (“Courts
having Jurisdiction have always exercised the power in appropriate cases to set aside
agency action which they found to be ‘(1) arbitrary, capricious, an abuse of discretion.
or otherwise not in accordance with law; … ’”).
                                          21
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 24 of 39




Council or Congress. Am. Compl. ¶ 274. But again, plaintiffs cite no authority for the

notion that the absence of a legislative veto is relevant in any way. Federal

regulations are not subject to a legislative veto either. See INS v. Chadha, 462 U.S.

919 (1983). And only since 1996 have they been subject to the Congressional Review

Act, 5 U.S.C. § 801 et seq., which does not create a legislative veto, and which no court

has suggested has any bearing on the stringency of the nondelegation doctrine.

      As for legislative oversight more generally, the Council has always been free

to revoke or revise OSSE’s minimum-education regulations through its normal

legislative powers (which include the ability to override a mayoral veto). D.C. Code §

1-204.04. And so too can Congress. Id. § 1-206.01. Thus, to the extent either the local

or the national legislature can revise OSSE’s regulations, they are subject to more

legislative oversight than federal regulations, not less. And there is no reason to apply

a higher standard of scrutiny to plaintiffs’ nondelegation claim.

II.   Plaintiffs Fail To State a Substantive Due Process Claim.

       Plaintiffs next attack the degree requirements as a violation of their

substantive due process rights. Am. Compl. ¶¶ 276-80. As plaintiffs appear to

concede, id. ¶ 279, because no fundamental rights are implicated, the rational basis

standard applies. See, e.g., Sensational Smiles, LLC v. Mullen, 793 F.3d 281, 284 (2d

Cir. 2015) (applying rational basis review and rejecting due process challenge to

licensing requirements for teeth-whiteners); Locke v. Shore, 634 F.3d 1185, 1195-96

(11th Cir. 2011) (same for interior designers); Nat’l Ass’n for Advancement of




                                           22
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 25 of 39




Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1050-53 (9th Cir. 2000)

(same for psychoanalysts).

      For OSSE’s regulations to survive rational basis review, they must be

rationally related to some legitimate state interest. Dixon v. District of Columbia, 666

F.3d 1337, 1342 (D.C. Cir. 2011). At the motion to dismiss stage, that deferential

standard requires a plaintiff to plead facts showing that the challenged law could not

even conceivably be rational. Hettinga v. United States, 677 F.3d 471, 479 (D.C. Cir.

2012) (per curiam). Plaintiffs have not, and cannot, meet that requirement here

because it is conceivably rational that requiring child care providers to obtain degrees

in an early childhood field would benefit the District’s children.

      Importantly, “a legislative choice is not subject to courtroom fact-finding and

may be based on rational speculation unsupported by evidence or empirical data.”

FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 315 (1993) (emphasis added). Similarly,

“courts are compelled under rational-basis review to accept a legislature’s

generalizations even when there is an imperfect fit between means and ends.” Heller

v. Doe by Doe, 509 U.S. 312, 321 (1993). Even a law that in many instances “may

exact a needless, wasteful requirement” can satisfy rational basis review. Williamson

v. Lee Optical of Okla., Inc., 348 U.S. 483, 487 (1955). Given how “highly deferential”

the standard is, Dixon, 666 F.3d at 1342, “it should come as no surprise that the

[Supreme] Court hardly ever strikes down a policy as illegitimate under rational

basis scrutiny,” Trump v. Hawaii, 138 S. Ct. 2392, 2420 (2018). “On the few occasions

where [it has] done so, a common thread has been that the laws at issue lack any



                                          23
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 26 of 39




purpose other than a bare desire to harm a politically unpopular group.” Id.

(alterations and internal quotation marks omitted).

      OSSE’s minimum-education regulations easily pass the rational basis test.

Plaintiffs do not (and could not) contend that the regulations were motivated by a

bare desire to harm a politically unpopular group. Instead, they argue that there is

no conclusive evidence that college degrees improve educational outcomes. Am.

Compl. ¶ 143. But plaintiffs’ disagreement with the requirement does not establish

that the requirement lacks a rational basis. See Beach Commc’ns, 508 U.S. at 315

(rational basis review “is not a license for courts to judge the wisdom, fairness, or logic

of legislative choices”). The regulations at issue here start with “a strong presumption

of validity,” and those attacking its rationality “have the burden to negate every

conceivable basis which might support it.” Beach Commc’ns, 508 U.S. at 315 (internal

quotation marks omitted). All that is required is that the District assert a plausible

reason, Robinson v. Huerta, 123 F. Supp. 3d 30, 43 (D.D.C. 2015), which it has.

      The rational relationship here is no more than that involved in requiring a

science teacher to have a science degree, an accountant to have an accounting degree,

or a lawyer to have a law degree. It is possible that some people without these degrees

could perform these jobs perfectly well, and lawmakers are not compelled to impose

such requirements. But it would surely be reasonable to do so—and to do so solely

“based on rational speculation.” Beach Commc’ns, 508 U.S. at 315. Similarly, OSSE’s

regulations manifestly are rationally related to the District’s legitimate interest in

promoting the optimal growth of young children. They require professional child-care



                                            24
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 27 of 39




providers to obtain an associate’s degree with a major in an early childhood field,

ensuring that they have substantial knowledge about early childhood education, child

development, and related topics—knowledge likely to improve their caregiving and

teaching practices.

      Plaintiffs’ efforts to show that the degree requirements fail the rational basis

test fall short. First, plaintiffs note that associate’s degrees are generalist degrees

that require some amount of coursework not strictly focused on early childhood

education and development. Am. Compl. ¶ 146. But this is, at worst, “an imperfect fit

between means and ends,” which does not undermine rationality. Heller, 509 U.S. at

321. And on plaintiffs’ logic, essentially any specific-major requirement is irrational,

given that almost all college degree programs entail general education requirements.

That is incorrect. It is rational for a public high school to require its algebra teachers

to have a bachelor’s degree in mathematics, even if most bachelor’s degree programs

require math majors to take foreign language, history or humanities coursework.

      Next, plaintiffs contend that the burden of complying with the degree

requirement will be insurmountable for some child care workers because of the

financial cost, the time required or language barriers. See, e.g., Am. Compl. ¶¶ 175-

83, 229. This does not make the regulations constitutionally irrational. It is true that

some child care workers may not be able to comply with the requirements, but that

is true of any degree requirement. OSSE could reasonably conclude that, in its

judgment, the long-term benefits to the District’s children from better-educated child

care providers outweigh the costs to particular providers who find it onerous (or



                                           25
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 28 of 39




impossible) to comply. That is especially true given three features of the regulatory

scheme that mitigate the burden on providers: (1) the degree requirements do not

take effect until December 2023; (2) an experience waiver is available for those

providers, such as Ms. Sanchez, who had ten continuous years of experience when the

regulations were issued; and (3) a hardship waiver is available for other providers for

whom immediate compliance with the degree requirement is impractical despite

diligent efforts. Under the rational basis test, it is “not … for courts to judge the

wisdom, fairness, or logic” of OSSE’s decision to strike the balance as it did. Beach

Commc’ns, 508 U.S. at 313.

      Finally, plaintiffs try to enlist the aid of a 2015 report by the National

Academies of Sciences entitled Transforming the Workforce for Children Birth

Through Age 8: A Unifying Foundation (the Report), available at https://www.fcd-

us.org/assets/2016/10/IOMNRCFullReport2015.pdf, which plaintiffs allege inspired

OSSE’s minimum-education regulations. Am. Compl. ¶¶ 139-45. But plaintiffs’

contention that the Report somehow calls into doubt the constitutionality of OSSE’s

regulations lacks merit. To begin, insofar as plaintiffs suggest that the Report fails to

affirmatively support OSSE’s degree requirements, that would be irrelevant even if

true. For purposes of substantive due process, OSSE did not need to have a study or

any other “evidence or empirical data” to justify its decision; “rational speculation”

was enough. Beach Commc’ns, 508 U.S. at 315.

      Still, it is worth noting that a meta-analysis published in January 2017 found

“a significant and positive correlation between teacher qualification and quality with



                                           26
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 29 of 39




respect to the learning environment for all young children in [early childhood

education and care] settings, including infants and toddlers.” See Matthew Manning,

et al., The Relationship Between Teacher Qualification and the Quality of the Early

Childhood Education and Care Environment, Campbell Systematic Reviews, Jan.

2017, at 1, 62, https://doi.org/10.4073/csr.2017.1. Although OSSE did not rely on this

January 2017 meta-analysis when it promulgated the degree requirements in

December 2016, the rational basis test is objective, not subjective, and the study

further supports the objective rationality of OSSE’s decision.

      To the extent plaintiffs suggest that the Report does not merely fail to support

but in fact refutes the rationality of OSSE’s regulations, they misconstrue the Report.

To be sure, as plaintiffs note, Am. Compl. ¶ 143, the Report states that “existing

research on the relationship between the education level of educators and the quality

of instruction or children’s learning and development is inconclusive.” Report at 434.

But the authoring committee, “draw[ing] on its collective expert judgment,”

nonetheless recommended that States begin to transition toward a bachelor’s degree

requirement for all lead educators working with children from birth through age 8.

Id. at 514. The Report provides a host of reasons in favor of this bachelor’s degree

recommendation, including that: (1) current research does not rule out “the potential

that a high-quality college education can better equip educators with the

sophisticated knowledge and competencies needed to deliver high-quality educational

practices that are associated with better child outcomes at all ages”; (2) “[h]olding

lower educational expectations for early childhood educators than for elementary



                                          27
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 30 of 39




school educators perpetuates the perception that educating children before

kindergarten requires less expertise than educating K-3 students, which helps to

justify policies that make it difficult to maximize the potential of young children and

the early learning programs that serve them”; and (3) “[d]isparate degree

requirement policies create a bifurcated job market” as between elementary schools

and other child care providers, one in which higher-skilled educators may be less

likely to work with younger children, which “potentially perpetuates a cycle of

disparity in the quality of the learning experiences of young children.” Id.; see

generally id. at 513-21. Further, as the Report noted, “if the work of lead educators

for younger children is based on the same science of child development and early

learning and the same foundational competencies, it follows that they should be

expected to have the same level of education,” and “[f]ew would argue … that current

expectations for early elementary school teachers should be lowered.” Id. at 515.

      Contrary to plaintiffs’ characterization, the Report did not fail to “take into

account the many potential costs involved in requiring day-care providers to get

college degrees,” Am. Compl. ¶ 144; rather, the Report forthrightly acknowledged the

various “possible negative consequences” that plaintiffs highlight, Report 8 (emphasis

added), and it made its recommendation despite those risks. And even if OSSE had

in fact performed an improper cost-benefit analysis, that still would not mean that

the regulations lacked a rational basis, see Se. Land Dev. Assoc., L.P. v. District of

Columbia, Civil Action No. 05-01413, 2005 WL 3211458, at *7 (D.D.C. Nov. 1, 2005)

(“[Even though the District] under-estimated the true cost, such conduct does not rise



                                          28
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 31 of 39




to the level required to support a claim for a constitutional violation of substantive

due process.”); see also Williamson, 348 U.S. at 487 (stating that “it is for the

legislature, not the courts, to balance the advantages and disadvantages of the new

requirement”).

       In the end, plaintiffs fundamentally misperceive the deferential review that

has long been applied to claims of this kind. “The day is gone,” the Supreme Court

wrote in 1955, “when this Court uses the Due Process Clause … to strike down state

laws, regulatory of business and industrial conditions, because they may be unwise,

improvident, or out of harmony with a particular school of thought.” Williamson, 348

U.S. at 488; see Nat’l Ass’n for the Advancement of Psychoanalysis, 228 F.3d at 1051

(“Because the Lochner era has long passed, this argument [challenging licensing

requirements] must fail.”).

III.   Plaintiffs’ Equal Protection Claim Fails Because the Complaint Does Not
       Allege Different Treatment of Similarly Situated Groups.

       Finally, plaintiffs raise an equal protection claim based on various

classifications and exemptions in the regulations. Am. Compl. ¶¶ 283-87. But

plaintiffs’ equal protection claim fails because they have not plausibly alleged “that

the government intentionally treated [them] differently from others who were

similarly situated.” BEG Invs., LLC v. Alberti, 85 F. Supp. 3d 13, 34 (D.D.C. 2015);

see United States v. Bell, 506 F.2d 207, 221-22 (D.C. Cir. 1974) (“That different

persons receive different treatment at the hand of Government does not, without

more, demonstrate constitutional inequality”). Moreover, there is a rational basis for

the alleged differential treatment.

                                         29
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 32 of 39




      As with plaintiffs’ substantive due process claim, rational basis review applies

to plaintiffs’ equal protection claim because the classifications at issue do not

“proceed[ ] along suspect lines” or “infringe[ ] fundamental constitutional rights.”

Beach Commc’ns, 508 U.S. at 313. Under rational basis review, plaintiffs cannot

establish an equal protection violation “merely because the classifications made by

its law are imperfect.” Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 84 (2000) (alterations

and internal quotation marks omitted). As the Supreme Court has acknowledged,

“[d]efining the class of persons subject to a regulatory requirement … inevitably

requires that some persons who have an almost equally strong claim to favored

treatment be placed on different sides of the line,” and whether “the line might have

been drawn differently at some points is a matter for legislative, rather than judicial,

consideration.” Beach Commc’ns, 508 U.S. at 315-16 (internal quotation marks

omitted). Rough, imperfect, unscientific, and underinclusive classifications are all

permissible. See Kimel, 528 U.S. at 84; Beach Commc’ns, 508 U.S. at 313-16 and n.7;

Kaemmerling v. Lappin, 553 F.3d 669, 685 (D.C. Cir. 2008). And it is rational for

lawmakers to “select one phase of one field and apply a remedy there, neglecting the

others,” because “[e]vils in the same field may be of different dimensions and

proportions, requiring different remedies. Or so the legislature may think.”

Williamson, 348 U.S. at 489.

      As discussed below, plaintiffs point to three distinctions created by OSSE’s

regulations that they argue are of constitutional magnitude, but all of these




                                           30
       Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 33 of 39




distinctions survive rational basis scrutiny because plaintiffs are not similarly

situated to any of the other child care providers who are exempt from the regulations.

      A.     The Regulations Do Not Draw an Irrational Distinction Between Day-
             Care Teachers and Other Child Care Workers.

      First, plaintiffs argue that the regulations draw an irrational distinction

between day-care providers (who are required to satisfy the minimum-education

requirements) and other child care workers such as nannies (who are not). Am.

Compl. ¶ 283. To be sure, OSSE’s degree requirements do not apply to all child care

providers; the regulations contain exemptions for various type of child care providers

such as babysitters, nannies, parent-supervised play groups and day-care facilities

operated by the federal government. See 5-A DCMR § 101.5 (listing services that are

exempt from licensing requirements). But these exempt entities all obviously differ

from child development facilities in ways that make it rational to subject them to

different regulatory regimes.

      Babysitters and nannies, for instance, do not regularly care for three or more

unrelated children outside the children’s homes. Cf. 5-A DCMR § 101.3 (defining child

development facility). Parent-supervised play groups are by definition supervised by

the parents of the children involved. See D.C. Code § 7-2031(3B), (4A). And nannies

are individual child care providers rather than “facilities” which means they are

outside the scope of the Facilities Act. See 5-A DCMR §§ 101.5, 164.4. Plaintiffs are

not denied equal protection of the laws based on the differential treatment from other

child care providers because OSSE lacks regulatory authority over those groups,




                                         31
       Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 34 of 39




which is why other child care providers, such as nannies, are exempt from those

regulations.

      Even if nannies, for example, should ideally also have more formal education,

“the Equal Protection Clause does not require that a State must choose between

attacking every aspect of a problem or not attacking the problem at all.” Dandridge

v. Williams, 397 U.S. 471, 486-87 (1970); see Nat’l Ass’n for Advancement of

Psychoanalysis, 228 F.3d at 1052-53 (rejecting argument that California’s

“psychology licensing laws have no rational basis because [its] licensing schemes for

other, similar counseling professions are less stringent”). The Equal Protection

Clause “does not Compel … [l]egislatures to prohibit all like evils or none. A

legislature may hit at an [issue] it has found, even though it has failed to strike at

another.” United States v. Carolene Prods. Co., 304 U.S. 144, 151 (1938).

      B.       The Regulations Do Not Draw an Irrational Distinction Between
               Private, Parochial and Independent Schools with Full-Time Elementary
               and Secondary Education Programs with Day Cares Attached and
               Similar Institutions that Only Serve Children Part Time.

      Second, plaintiffs argue that it was arbitrary and irrational to subject private,

parochial and independent schools with day cares attached to the minimum-

education requirements when they only serve children part time but not to subject

institutions to the requirements when they provide similar services full time. Am.

Compl. ¶¶ 284-85. But this classification is not irrational either because, as noted

above, it is completely rational for OSSE to differentiate among child care workers

based on the settings in which they work.




                                         32
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 35 of 39




      Indeed, OSSE could reasonably think that day cares operated by and co-located

with full-time elementary or secondary schools are already more likely than other

institutions to have staff with relevant college degrees, and that there is thus less

need to impose a degree requirement on them. Therefore, it was not irrational for

OSSE to distinguish between child care providers in private schools with full-time K-

programs and those in private institutions like Ms. Sorcher’s synagogue, which

provides only “morning, evening, and weekend programs” for K-12-aged children. Am.

Compl. ¶ 197; see 5-A DCMR § 165.6. It was rational for OSSE to focus its regulations

on those institutions where it felt the degree requirements would make the most

effect, and to leave others exempt. Once again, plaintiffs merely contend that OSSE’s

degree requirements are underinclusive, ignoring the principle that lawmakers are

free to “select one phase of one field and apply a remedy there, neglecting the others.”

Williamson, 348 U.S. at 489.

      C.     The Regulations Do Not Draw an Irrational Distinction Between
             Teachers at Child Development Facilities Who Have College Degrees
             and Those Who Do Not.

      Third, plaintiffs allege that the regulations draw an impermissible distinction

between those with and without the requisite degrees, because in plaintiffs’ view,

“[t]here is no rational basis for prohibiting someone from working in a day care

because she does not have a college degree.” Am. Compl. ¶ 287. This is nothing more,

however, than a relabeling of plaintiffs’ substantive due process claim, and it fails for

the reasons already discussed. See, e.g., Emory v. United Air Lines, Inc., 720 F.3d

915, 923 (D.C. Cir. 2013) (rejecting equal protection and substantive due process



                                           33
       Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 36 of 39




claims for the same reasons). Moreover, “[a]s a matter of judicial economy, courts

should dismiss duplicative claims.” Wultz v. Islamic Republic of Iran, 755 F. Supp.

2d 1, 81 (D.D.C. 2010).

      Plaintiffs also contend that the regulation governing child development center

teachers, 5-A DCMR § 165, draws an irrational distinction between teachers who

already have a college degree with a major in a non-early-childhood field and those

without a degree. Am. Compl. ¶ 286. That is so, they argue, because teachers with a

degree in a non-early-childhood field must earn 24 credit hours in early childhood

studies, but some degree programs with a qualifying major require fewer than 24

credit hours of early childhood studies. Id.; see also id. ¶¶ 148-55 (discussing

variations in credit hours between different degree programs at different schools).

      Despite this possibility, the distinction in this regulation is not irrational. In

fact, the logic of the 24-credit-hours option is straightforward: for teachers who

already have degrees in other subjects, this option allows them to qualify by taking

roughly a major’s worth of early childhood coursework. That the specific credit

requirements to obtain a major or minor in early childhood learning may differ among

schools does not change the conclusion that providing options to obtain licensure is

not discriminatory. OSSE had to select some number of credit hours to treat as

equivalent to a major’s worth. It may be true that some degree programs require

fewer than 24 credit hours of core coursework, but it is also true that other programs




                                          34
       Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 37 of 39




may require significantly more than 24 credit hours. 5 Given the variations among

degree programs, OSSE’s selection of 24 credit hours as an approximation of a major’s

worth of study easily passes constitutional muster. See Beach Commc’ns, 508 U.S. at

316 n.7 (“The problems of government are practical ones and may justify, if they do

not require, rough accommodations—illogical, it may be, and unscientific.” (internal

quotation marks omitted)); Usery, 428 U.S. at 29 (holding that 10- and 15-year

employment benchmarks used to create a presumption of disability in miners who

had contracted pneumoconiosis was not “purely arbitrary” simply because they

“fail[ed] to account for varying degrees of exposure,” and that “[n]o greater

mathematical precision [was] required” in selecting those benchmarks).

IV.   Plaintiff Homan Lacks Standing.

      This Court previously found that plaintiff Homan lacks standing to assert her

claims, see Sanchez, 2019 WL 935330, at *6, and there is no reason for the Court to

reach a different conclusion based on plaintiffs’ Amended Complaint.

      Although Ms. Homan allegedly worries that the quality of care at her children’s

day-care facility could potentially be worse because of the minimum-education

requirements, Am. Compl. ¶ 250, she does not allege that it actually will be worse.

This speculative, hypothetical injury is insufficient to confer standing. See Sanchez,

2019 WL 935330, at *6 (finding that Homan’s “speculation” that her children’s day-




5      As plaintiffs noted on appeal, The University of the District of Columbia
Community College requires 36 credit hours in early-childhood classes for an
associate’s degree with a major in Infant/Toddler Education. The Court may take
judicial notice of this fact. See Fed. R. Evid. 201.
                                         35
        Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 38 of 39




care providers “will become tired and stressed and consequently provide worse care”

was “insufficient for purposes of standing”); cf. In re VTech Data Breach Litig., Civil

Action No. 15-10889, 2017 WL 2880102, at *4 (N.D. Ill. July 5, 2017) (“To the extent

that plaintiffs are worried that other hackers may have accessed their data in a

different data breach, that is the sort of speculative harm that cannot meet the injury-

in-fact requirement”).

      Ms. Homan also claims that the price of day care has increased since the

regulations were implemented, and she worries that it will continue to increase. Am.

Compl. ¶¶ 238-39, 251. But she does not provide any plausible facts that the

minimum-educations requirements caused the increase; after all, the requirement

has not even begun to take effect. And Ms. Homan’s concern that prices could increase

when the regulations do take effect is a “merely ‘conjectural’ and ‘hypothetical’” injury

that is insufficient to confer standing. Sanchez, 2019 WL 935330, at *6; cf. Novak v.

United States, 795 F.3d 1012, 1020 (9th Cir. 2015) (finding no redressability when

injuriously high prices “might remain high” even if plaintiffs obtained injunction).

V.    OSSE Should Be Dismissed As a Defendant.

      If any of plaintiffs’ claims survive the District’s motion to dismiss, the Court

should dismiss OSSE as a defendant because it is a subordinate agency of the District

of Columbia that is non sui juris. See D.C. Code § 38-2601(a) (“There is established,

under the Office of the Mayor, an Office of the State Superintendent of Education.”).

“[T]he overwhelming weight of precedent in this Circuit … holds that in the absence

of explicit statutory authorization, bodies within the District of Columbia government



                                           36
       Case 1:18-cv-00975-RC Document 33 Filed 08/13/20 Page 39 of 39




are not suable as separate entities.” Kundrat v. District of Columbia, 106 F. Supp. 2d

1, 7 (D.D.C. 2000) (internal quotation marks and citations omitted).

                                   CONCLUSION

      For the foregoing reasons, the Court should dismiss plaintiffs’ Amended

Complaint with prejudice.

Dated: August 13, 2020.          Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section

                                 /s/ Gavin N. Palmer__
                                 GAVIN N. PALMER [1619264]
                                 MATEYA B. KELLEY [888219451]
                                 Assistant Attorneys General
                                 400 Sixth Street, N.W., Suite 10100
                                 Washington, D.C. 20001
                                 (202) 805-7440
                                 gavin.palmer@dc.gov

                                 Counsel for Defendants




                                         37
